                   U.S. District Court [LIVE]
              Western District of Texas (Midland)
 CRIMINAL DOCKET FOR CASE #: 7:21−mj−00015−RCG All Defendants

Case title: USA v. Cudd et al                        Date Filed: 01/13/2021

Assigned to: Judge Ronald C. Griffin

Defendant (1)
Jenny Louise Cudd

Pending Counts                         Disposition
None

Highest Offense Level (Opening)
None

Terminated Counts                      Disposition
None

Highest Offense Level (Terminated)
None

Complaints                             Disposition
18:1752. − RESTRICTED BUILDNG OR
GROUNDS

Assigned to: Judge Ronald C. Griffin

Defendant (2)
Eliel Rosa

Pending Counts                         Disposition
None

Highest Offense Level (Opening)
None

Terminated Counts                      Disposition
None

                                                                              1
Highest Offense Level (Terminated)
None

Complaints                               Disposition
18:1752. − RESTRICTED BUILDNG OR
GROUNDS



Plaintiff
USA

 Date Filed   # Page Docket Text
 01/13/2021   1     3 Arrest (Rule 5/Rule 32.1) of Jenny Louise Cudd, Eliel Rosa (ms2) (Entered:
                      01/20/2021)
 01/13/2021   2        Sealed Document filed (ms2) (Entered: 01/20/2021)
 01/13/2021   3        Minute Entry for proceedings held before Judge Ronald C. Griffin:Initial
                       Appearance in Rule 5(c)(3)/ Rule 32.1 Proceedings as to Jenny Louise Cudd,
                       Eliel Rosa held on 1/13/2021 (Minute entry documents are not available
                       electronically.) (Court Reporter Digital.) (ms2) (Entered: 01/20/2021)
 01/13/2021   4     4 WAIVER − Rule 5/Rule 32.1 as to Jenny Louise Cudd. (ms2) (Entered:
                      01/20/2021)
 01/13/2021   5     5 ORDER Setting Conditions of Release as to Jenny Louise Cudd (1) PR Bond..
                      Signed by Judge Ronald C. Griffin. (ms2) (Entered: 01/20/2021)
 01/13/2021   6     8 PR Bond Bond Filed as to Jenny Louise Cudd (ms2) (Entered: 01/20/2021)
 01/13/2021   7    10 WAIVER − Rule 5/Rule 32.1 as to Eliel Rosa. (ms2) (Entered: 01/20/2021)
 01/13/2021   8    11 ORDER Setting Conditions of Release as to Eliel Rosa (2) PR Bond. Motions
                      terminated:. Signed by Judge Ronald C. Griffin. (ms2) (Entered: 01/20/2021)
 01/13/2021   9    14 PR Bond Bond Filed as to Eliel Rosa (ms2) (Entered: 01/20/2021)




                                                                                                    2
                      Case 7:21-mj-00015-RCG Document 1 Filed 01/13/21 Page 1 of 1
AO 91 (Rev. 08/09) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                                for the
                                                      DistrictDistrict
                                                 __________    of Columbia
                                                                       of __________

                  United States of America                         )
                              v.                                   )
                   JENNY LOUISE CUDD                               )      Case No.
                          and                                      )
                      ELIEL ROSA                                   )
                                                                   )
                           Defendant(s)


                                                     CRIMINAL COMPLAINT

         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                     01/06/2021                 in the county of                              in the
                       District of           Columbia          , the defendant(s) violated:

            Code Section                                                     Offense Description
18 U.S.C. § 1752(a)(1) and (2)                  Restricted Building or Grounds
40 U.S.C. § 5104(e)(2)                          Violent Entry or Disorderly Conduct




         This criminal complaint is based on these facts:
See attached affidavit.




         u Continued on the attached sheet.



                                                                                              Complainant’s signature

                                                                                  Jeffery F. Johannes, Special Agent- FBI
                                                                                               Printed name and title

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
telephone.                                                                                                   2021.01.12 13:51:32
Date:             01/12/2021                                                                                 -05'00'
                                                                                                 Judge’s signature

City and state:                         Washington, D.C.                    Zia M. Faruqui, United States Magistrate Judge
                                                                                               Printed name and title




                                                                                                                                 3
Case 7:21-mj-00015-RCG Document 4 Filed 01/13/21 Page 1 of 1




                                                               4
Case 7:21-mj-00015-RCG Document 5 Filed 01/13/21 Page 1 of 3




                                                               5
Case 7:21-mj-00015-RCG Document 5 Filed 01/13/21 Page 2 of 3




                                                               6
Case 7:21-mj-00015-RCG Document 5 Filed 01/13/21 Page 3 of 3




                                                               7
Case 7:21-mj-00015-RCG Document 6 Filed 01/13/21 Page 1 of 2




                                                               8
Case 7:21-mj-00015-RCG Document 6 Filed 01/13/21 Page 2 of 2




                                                               9
Case 7:21-mj-00015-RCG Document 7 Filed 01/13/21 Page 1 of 1




                                                               10
Case 7:21-mj-00015-RCG Document 8 Filed 01/13/21 Page 1 of 3




                                                               11
Case 7:21-mj-00015-RCG Document 8 Filed 01/13/21 Page 2 of 3




                                                               12
Case 7:21-mj-00015-RCG Document 8 Filed 01/13/21 Page 3 of 3




                                                               13
Case 7:21-mj-00015-RCG Document 9 Filed 01/13/21 Page 1 of 2




                                                               14
Case 7:21-mj-00015-RCG Document 9 Filed 01/13/21 Page 2 of 2




                                                               15
